Citation Nr: 1711880	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  12-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for left ankle disorder, including residuals of a left ankle fracture.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to October 1973. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Baltimore, Maryland that determined that new and material evidence was not received to reopen the left knee claim, and denied the left ankle claim.

The Board notes that in July 1977, and while residing in another state, the Veteran executed a power of attorney to a state service representative organization.  Although there is no indication in the claims file that the Veteran revoked the POA, in subsequent years he relocated to another state where another RO assumed jurisdiction of the claims file.  Further, the April 2008 RO VCAA notice letter included a list of Service Representative Organizations, but the Veteran has not appointed another representative.  The Board further notes that the February 2009 rating decision and August 2012 statement of the case did not list a representative and the Veteran did not comment or take action as a result of these adjudicatory documents.  Hence, the Board finds that he is unrepresentative.


FINDINGS OF FACT

1.  An October 1977 rating decision denied service connection for chronic left knee condition.  The Veteran appealed the decision, but he did not perfect the appeal.  Additional evidence on the issue was not received within the appeal period.

2.  The evidence added to the record since the October 1977 rating decision does not trigger additional assistance to the Veteran or raise a reasonable possibility of substantiating the claim.

3.  The preponderance of the evidence shows that a current left ankle disorder did not have its onset in active service or is otherwise causally connected to active service.



CONCLUSIONS OF LAW

1.  The October 1977 rating decision that denied entitlement to service connection for a left knee disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.32, 20.200, 20.302, 20.1103.

2.  New and material evidence to reopen a claim of entitlement to service connection for a left knee disorder has not been received, and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  The requirements for entitlement to service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1154, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to issuance of the February 2009 rating decision, via letters dated in January 2009 and April 2008, VA provided the Veteran with time- and content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1); VAOPGCPREC 6-2014 (Nov. 2014).  The Veteran has not asserted any notice error or cited and specific prejudice as a result.  In short, the Board finds that VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRs), non-VA treatment records, and VA Compensation and Pension examination reports are in the claims file.  The Board notes that the Veteran was not afforded an examination in conjunction with the left ankle claim.  Nonetheless, the Board finds no prejudice or failure to assist him with the claim.

VA will provide a medical examination or obtain a medical opinion where there is insufficient competent medical evidence to make a decision on the claim but: 
(1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; and, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran's STRs are silent for complaints or treatment related to the left ankle, and there is no evidence that indicates that the currently diagnosed left ankle disorder may be connected to active service.  Hence, despite the low threshold for triggering an examination, the Board finds that it was not triggered.  See Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical nexus examination); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As concerns the left knee claim, an examination was not conducted because the RO determined new and material evidence was not received to reopen the claim.  Hence, that was not error.  See 38 C.F.R. § 3.159(c)(4)(iii).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis is presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; 
(2) evidence of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).

Background of Initial Claims

The Veteran initially applied for VA compensation for a left leg and left knee disorder in July 1977.  The Veteran asserted that he sustained injuries in basic training due to his training and physical training activities; and, he was told that he had sustained a stress fracture.  He also asserted that he received treatment in 1971 at a VA facility while he was on leave.  Id.

STRs dated in July 1971 note the Veteran's complaint of pain of the left leg.  The entry notes a possible pulled muscle.  There is no indication of an examination of the area or of any prescribed treatment.  On his Report of Medical History for his exit examination, the Veteran indicated a history of knee complaints ("trick" or locked knee) but denied any history of a fracture.  The physician's summary section of this report indicates that all positive findings were consider "not significant" at the time.  The September 1973 Report of Medical Examination for RAD, however, notes that the lower extremities were assessed as normal.  The September 1977 VA examination report reflects that the Veteran reported some pre-service left knee difficulty, but in 1971 in basic training, he reported left knee pain and swelling, and he was given different duties.  He reported further that the knee was injured again in 1975 while playing with a friend.  The main reported event, however, was in 1977, when the left knee gave away while he was cutting grass.  A private physician diagnosed ligament and meniscus pathology, and surgery was scheduled for the week of the VA examination.  Physical examination revealed minimal effusion and mild instability.  X-rays revealed an old healed fracture at the junction of the mid and proximal third of the fibula.  No significant abnormality of the left knee was revealed.  The examiner diagnosed status post-left knee injury with mild instability.  As to etiology, the examiner opined that there was some exaggeration of a pre-existing injury in active service, but that the seminal event was in 1977.  The examination report referenced VA treatment in October 1971.  A December 1971 VA outpatient entry notes the Veteran's complaint of continued pain on walking.  He reported that he hurt the left leg five weeks earlier in boot camp while running.  There is no indication that any examination was conducted or that any treatment was rendered, as an annotation notes that the Orthopedic Clinic suggested that the Veteran be referred to a nearby Army installation since he was active duty.  
A private November 1977 report reflects that the Veteran underwent surgery in September 1977 for ACL instability and a meniscus tear.  

The October 1977 rating decision noted all of the above.  It also noted that, while the Veteran was seen in sick bay several times for various complaints, none were related to the left knee, and that there was no record of any fracture.  On one occasion he complained of left leg pain but examination revealed no evidence of injury.  There was no reference to a knee condition.  Hence, the rating board denied the claim.  He was notified of the decision on November 2, 1977.  After issuance of the rating decision, the RO received another letter from the physician who operated on the Veteran that provided essentially the same information as the earlier letter.  

The Veteran appealed the October 1977 rating decision with a notice of disagreement, received by VA in December 1977.  In response, the RO issued a Statement of the Case (SOC) was issued in January 1978.  The SOC indicated that there was no evidence of a fracture of the 1ft leg or of a knee disability inservice or at separation from service nor was there a link to service.  There is no indication in the claims file that the Veteran perfected his appeal by submission of a Substantive Appeal.  See 38 C.F.R. § 20.200.  Hence, the October 1977 rating decision became final.  VA received the Veteran's application to reopen the claim in February 2008. 

New and Material Evidence

When a claim is disallowed and becomes final, the claim will not be reopened except as provided by applicable regulation.  If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

"New" evidence means more than evidence that has not previously been included in the claims folder.  The evidence, even if new, must be material, in that it is evidence not previously of record that relates to an unestablished fact necessary to establish the claim, and which by itself or in connection with evidence previously assembled raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Discussion

The evidence added to the record since the October 1977 rating decision consists of the Veteran's application to reopen and outpatient treatment records for a current left knee disorder.  A July 2008 X-ray was interpreted as having shown left knee degenerative joint disease.  While this evidence is new in the sense that it was not before the rating board in October 1977, it is not material, as it is redundant, and it does not contain any indication, to include competent medical evidence, that links or associates any left knee disorder with active service, or that arthritis manifested within one year of active service.  See Morton v. Principi, 3 Vet. App. 508, 509 (1992) (per curiam) (stating that medical records describing veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence).  In light of these factors, the Board finds that new and material evidence to reopen the left knee claim has not been received.  38 C.F.R. § 3.156.

Left Ankle

The general requirements for service connection set forth earlier are incorporated here be reference.  Initially, the Board notes that there is competent evidence of a currently diagnosed left ankle disorder.  

STRs are negative for any complaints of or treatment for a left ankle disorder.  There are notations that the Veteran reported having sustained a left ankle fracture prior to entry into active service.  His July 1971 Report of Medical History for his pre-enlistment examination, however, reflects that he denied any prior history of broken bones.  Further, the July 1971 Report of Medical Examination for Enlistment reflects that his lower extremities were assessed as normal.  

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The Board notes that the only evidence against presuming him sound with regard to the left ankle are his noted lay reports.  While he is competent to report his past history, see 38 C.F.R. § 3.159(a)(2), the Board finds that it, standing alone, falls short of the required clear and unmistakable evidence needed to rebut the presumption.  Hence, his left ankle is presumed to have been in sound condition as the time of his entry onto active service.  See 38 C.F.R. § 3.304(b).

A private report dated in March 2006 dates that the Veteran reported having sustained two left ankle fractures in the 1960s.  Examination revealed a lot of lateral swelling, tenderness, and limitation of motion.  X-rays revealed some posttraumatic type arthritic changes with almost an autofusion laterally with a possible large displaced spur or piece of the distal fibula.  The examiner diagnosed posttraumatic arthritis.  He did not note any thoughts as to etiology or potential causal connection, let alone a possible link to active service.  The record does not reflect evidence of any causal connection with active service.  Additionally, the Board finds that the private 2006 report does not rise to the high evidentiary standard of clear and unmistakable evidence that a left ankle disorder pre-existed service.  

The Board finds further that the preponderance of the evidence shows that left ankle arthritis did not manifest within one year of service.  Hence, the Board finds that the preponderance of the evidence is against the claim on both a presumptive and direct basis.  38 C.F.R. § 3.303, 3.307(a), 3.309(a).

In reaching this decision on the application to reopen the left knee claim the Board considered the doctrine of reasonable doubt, but the Veteran did not carry his burden of showing new and material evidence.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993); otherwise, the preponderance of the evidence is against the left ankle claim.  Thus, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

New and material evidence to reopen a claim for entitlement to service connection for a left knee disorder has not been received.  The petition to reopen the claim is denied.

Entitlement to service connection for left ankle disorder is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


